

[logo1.jpg]


Exhibit 10.1


July 22, 2009


Grant Carlson


Dear Grant,


On behalf of NeoGenomics Laboratories (“NeoGenomics” or the “Company”), it is my
pleasure to extend this offer of employment for the Vice President of Sales &
Marketing position to you.  If the following terms are satisfactory, please
countersign this letter (the “Agreement”) and return a copy to me at your
earliest convenience.


Position:
You will be elected to the position of Vice President of Sales & Marketing at
the first scheduled meeting of the Board of Directors after your Start Date.
   
Duties:
As Vice President of Sales & Marketing, you will report to the Chief Executive
Officer (“CEO”) of the Company or such other person as may be appointed by the
CEO and you will be responsible for managing the overall sales and marketing
activities of the Company.  These responsibilities will include hiring,
training, developing and managing that number of sales personnel needed to meet
or exceed the Company’s yearly sales budgets, managing the overall customer
acquisition process for the Company, providing new product development and new
marketing initiatives for the Company and such other duties as may be assigned
to you by the CEO of the Company or the Board’s designee in the absence of the
CEO.
   
Start Date:
July 6, 2009, with vacation and certain benefits considered to be effective as
if you were an employee as of January 1, 2009 (giving consideration to your
status as a Consultant as of the beginning of this year).
   
Term:
Four years from the Start Date, provided that either party may cancel this
agreement by giving the other party written notice of a termination.
   
Base Salary:
$200,000/year, payable bi-weekly.  The parties agree that this salary is for a
full-time position. Thereafter, increases in base salary may occur annually at
the discretion of the CEO of the Company with the approval of the Compensation
Committee of the Board of Directors.


 
 

--------------------------------------------------------------------------------

 

Grant Carlson
Page 2 of 7


Relocation:
You will be eligible for relocation assistance should you agree to establish a
residence in the greater Fort Myers area no later than September 1,
2010.  Please refer to the terms in the attached Relocation Agreement.
   
Bonus:
Beginning with the fiscal year ending December 31, 2009, you will be eligible to
receive an incentive bonus payment which will be targeted at 30% of your Base
Salary based on 100% achievement of goals as agreed upon between you and the CEO
of the Company and approved by the Board of Directors for such fiscal year.
   
Benefits:
You will be entitled to participate in all medical and other benefits that the
Company has established for its employees in accordance with the Company’s
policy for such benefits at any given time.  Other benefits may include but not
be limited to: short term and long term disability, dental, a 401K plan, a
section 125 plan and an employee stock purchase plan.
   
Car & phone
 
Allowance:
The parties agree that a significant portion of your time will be spent on sales
and marketing activities and it is expected that you will need to utilize your
personal vehicle and telephones to perform the duties of your position.  As
such, the Company agrees to provide you a taxable automobile allowance of $700
per month plus reimburse you for all work-related gas expenses according to the
current policy.  The Company also agrees to reimburse you for the use of your
personal telephone and cell phone at a taxable rate of $250 per month according
to the current policy.
   
Paid Time Off:
You will be eligible for 4 weeks of paid time off (PTO)/year (160 hours), which
will accrue on a pro-rata basis beginning from your hire date and be may carried
over from year to year.  It is company policy that when your accrued PTO balance
reaches 160 hours, you will cease accruing PTO until your accrued PTO balance is
120 hours or less – at which point you will again accrue PTO until you reach 160
hours. You are eligible to use PTO after completing 3 months of employment. In
addition to paid time off, there are also 6 paid national holidays and 1
“floater” day available to you.
   
Stock Options:
Upon your Start Date, you will be granted stock options to purchase up to
150,000 shares of NeoGenomics common stock at an exercise price equivalent to
the closing price per share at which NeoGenomics stock was quoted on the NASDAQ
Bulletin Board the day prior to your start date. The grant of such options will
be made pursuant to the Company’s stock option plan then in effect and will be
evidenced by a separate Option Agreement, which the Company will execute with
you within 60 days of receiving a copy of the Company’s Confidentiality,
Non-Competition and Non-Solicitation Agreement which has been executed by
you.  So long as you remained employed by the Company, such options will have a
five-year term from the grant date and will vest according to the following
schedule:


 
 

--------------------------------------------------------------------------------

 

Grant Carlson
Page 3 of 7


Time-Based Vesting


 
18,750
at your first year anniversary

 
18,750
at your second year anniversary

 
18,750
at your third year anniversary

 
18,750
at your fourth year anniversary



Company Performance-Based Vesting


 
9,375
if the Company achieves the board approved budgeted revenue for FY 2009;

 
9,375
if the Company achieves the board approved budged adjusted EBITDA projections
for FY 2009.



 
9,375
if the Company achieves the board approved budgeted revenue for FY 2010;

 
9,375
if the Company achieves the board approved budged adjusted EBITDAprojections for
FY 2010.



 
9,375
if the Company achieves the board approved budgeted revenue for FY 2011;

 
9,375
if the Company achieves the board approved budged adjusted EBITDAprojections for
FY 2011.



 
9,375
if the Company achieves the board approved budgeted revenue for FY 2012;

 
9,375
if the Company achieves the board approved budged adjusted EBITDAprojections for
FY 2012.



If for any reason you resign prior to the time which is 12 months from your
Start Date, you will forgo all such options. Furthermore, you understand that
the Company’s stock option plan requires that any employee who leaves the
employment of the Company will have no more than three (3) months from their
termination date to exercise any vested options.


The Company agrees that it will grant to you the maximum number of Incentive
Stock Options (“ISO’s”) available under current IRS guidelines and that the
remainder, if any, will be in the form of non-qualified stock options.


Termination
Without Cause:
If the Company terminates you without “Cause” for any reason during the Term or
any extension thereof, then the Company agrees that as severance it will
continue to pay you your Base Salary and maintain your employee benefits for a
period that is equal to six (6) months of your employment by the Company,
beginning on the date of your termination notice.


 
 

--------------------------------------------------------------------------------

 

Grant Carlson
Page 4 of 7



 
For the purposes of this letter agreement, the Company shall have “Cause” to
terminate your employment hereunder upon:  (i) failure to materially perform and
discharge your duties and responsibilities under this Agreement (other than any
such failure resulting from incapacity due to illness) after receiving written
notice and allowing you ten (10) business days to cure such failures, if so
curable, provided, however, that after one such notice has been given to you,
the Company is no longer required to provide time to cure subsequent failures
under this provision, or (ii) any breach by you of the provisions of this
Agreement; or (iii) misconduct which, in the opinion and sole discretion of the
Company, is injurious to the Company; or (iv) any felony conviction involving
the personal dishonesty or moral turpitude, or (v) engagement in illegal drug
use or alcohol abuse which prevents you from performing your duties in any
manner, or (vi) any material misappropriation, embezzlement or conversion of the
Company’s or any of its subsidiary’s or affiliate’s property or business
opportunities by you; or (vii) willful misconduct by you in respect of your
duties or obligations under this Agreement and/or the Confidentiality,
Non-Solicitation, and Non-competition Agreement.
     
You acknowledge and agree that any and all payments to which you are entitled
under this Section are conditioned upon and subject to your execution of a
general waiver and release, in such reasonable form as counsel for each of the
Company and you shall agree upon, of all claims you have or may have against the
Company.
   
Confidentiality,
 
Non-Compete, &
 
Work +Products:
You agree that prior to your Start Date, you will execute the Company’s
Confidentiality, Non-Competition and Non-Solicitation Agreement attached to this
letter as Exhibit 1.  You understand that if you should fail to execute such
Confidentiality, Non-Competition and Non-Solicitation Agreement in the
 
agreed-upon form, it will be grounds for revoking this offer and not hiring
you.  You understand and acknowledge that this Agreement shall be read in pari
materia with the Confidentiality, Non-Competition and Non-Solicitation Agreement
and is part of this Agreement.
   
Executive’s
 
Representations:
You understand and acknowledge that this position is an officer level position
within NeoGenomics.  You represent and warrant, to the best of your knowledge,
that nothing in your past legal and/or work experiences, which if became broadly
known in the marketplace, would impair your ability to serve as an officer of a
public company or materially damage your credibility with public
shareholders.  You further represent and warrant, to the best of your knowledge,
that, prior to accepting this offer of employment, you have disclosed all
material information about your past legal and work experiences that would be
required to be disclosed on a Directors and Officers’ questionnaire for the
purpose of determining what disclosures, if any, will need to be made with the
SEC.  Prior to the Company’s next public filing, you also agree to fill out a
Director’s and Officer’s questionnaire in form and substance satisfactory to the
Company’s counsel.   You further represent and warrant, to the best of your
knowledge, that you are currently not obligated under any form of
non-competition or non-solicitation agreement which would preclude you from
serving in the position indicated above for NeoGenomics or soliciting business
relationships for any laboratory services from any potential customers in the
United States.
 


 
 

--------------------------------------------------------------------------------

 

Grant Carlson
Page 5 of 7


Miscellaneous:
(i)  This Agreement supersedes all prior agreements and understandings
between   the parties and may not be modified or terminated orally.  No
modification or attempted waiver will be valid unless in writing and signed by
the party against whom the same is sought to be enforced.



(ii) 
The provisions of this Agreement are separate and severable, and if any of them
is declared invalid and/or unenforceable by a court of competent jurisdiction or
an arbitrator, the remaining provisions shall not be affected.



(iii)
This Agreement is the joint product of the Company and you and each provision
hereof has been subject to the mutual consultation, negotiation and agreement of
the Company and you and shall not be construed for or against either party
hereto.



(iv)
This Agreement will be governed by, and construed in accordance with the
provisions of the law of the State of Florida, without reference to provisions
that refer a matter to the law of any other jurisdiction.  Each party hereto
hereby irrevocably submits itself to the exclusive personal jurisdiction of the
federal and state courts sitting in Florida; accordingly, any matters involving
the Company and the Executive with respect to this Agreement may be adjudicated
only in a federal or state court sitting in Lee County, Florida.



(v) 
This Agreement may be signed in counterparts, and by fax, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon  the same instrument.



(vi)
Within three days of your start date, you will need to provide documentation
verifying your legal right to work in the United States.  Please understand that
this offer of employment is contingent upon your ability to comply with the
employment verification requirements under federal laws and that we cannot begin
payroll until this requirement has been meet.



(vii)
Employment with NeoGenomics is an “at-will” relationship and not guaranteed for
any term.  You or the Company may terminate employment at anytime for any reason
by providing written notice.



(Signatures Appear on the Next Page)

 
 

--------------------------------------------------------------------------------

 

Grant Carlson
Page 6 of 7


Grant, I know that with your help we can build a world-class team to help drive
this company.  Welcome aboard!


Sincerely,


/s/ Douglas M. VanOort


Douglas M. VanOort
Executive Chairman and Interim CEO


Agreed and Accepted:


/s/ Grant Carlson
 
7/22/2009
 
Grant Carlson
 
Date
 


 
 

--------------------------------------------------------------------------------

 

Grant Carlson
Page 7 of 7


Exhibit 1


Form of Confidentiality, Non-Competition and Non-Solicitation Agreement


Exhibit 2


Relocation Agreement

 
 

--------------------------------------------------------------------------------

 
 